Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 1 of 15 PageID: 1



BRESSLER, AMERY & ROSS, P.C.
325 Columbia Turnpike
Florham Park, New Jersey 07932
(973) 514-1200 (phone)
(973) 514-1660 (facsimile)
Attorneys for Defendant
L&R Trucking Company, Inc.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                    Civil Action No.: 2:19-cv-8726
 PIETRO M. SARNI,

                Plaintiff,

 v.

 L&R TRUCKING, JOHN DOE or JANE                               NOTICE OF REMOVAL
 DOE, RICHARD ROE, ABC                                             (Diversity)
 CORPORATION and XYZ PARTNERSHIP
 (fictitious names),

                Defendants.

        Defendant L&R Trucking Company, Inc., improperly pled as L&R Trucking

(“Defendant”) through its counsel, pursuant to 28 U.S.C. §§ 1332, 1367, 1441 and 1446, and with

a full reservation of any and all rights, claims, objections and defenses, hereby files this Notice of

Removal from Superior Court of New Jersey, Law Division, Bergen County, in which the action

is now pending under Docket Number L-8718-18 to the United States District Court for the District

of New Jersey, and respectfully states:

                                     THE REMOVED CASE

        1.     On or about December 5, 2018, there was commenced and is now pending before

the Superior Court of the State of New Jersey, County of Bergen, a civil action entitled Sarni v.

L&R Trucking, et al., Docket No. BER-L-8718-18 (herein after “State Court Action”). A true

copy of the complaint filed in that matter is attached as Exhibit 1.



5312975_1
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 2 of 15 PageID: 2



                     JURISDICTION AND GROUNDS FOR REMOVAL

        2.     This action is a civil action removable to this Court pursuant to 28 U.S.C. § 1441

because this Court has original jurisdiction over this cause under 28 U.S.C. § 1332(a)(1).

        3.     L&R Trucking is a corporation of the State of South Carolina, having its principal

place of business at 444 Lee Road, Columbia, South Carolina 29229.

        4.     Based upon the Complaint, Plaintiff resides in North Arlington, New Jersey.

        5.     Accordingly, the diversity of citizenship requirement is satisfied pursuant to 28

U.S.C. § 1332(a)(1) and (c).

        6.     Plaintiff asserts in the Complaint personal injury due to negligence in the operation,

control, maintenance and/or supervision of said motor vehicle resulting in pain, suffering, medical

expenses, and economic losses. Although the Complaint does not state the monetary amount that

Plaintiff seeks in relief, Plaintiff alleges a serious and permanent injuries that affect Plaintiff’s

ability to engage in everyday activities. Based on medical records provided to date, as a result of

the accident Plaintiff suffered lumbar and thoracic disc herniations requiring physical therapy and

pain management. There is a worker compensation lien, but we do not know the amount. As of

October 19, 2018, Plaintiff’s attorney was not prepared to discuss resolution stating that even

though the Worker Compensation Carrier terminated medical treatment, Plaintiff was going to

pursue further pain management. Plaintiff also seeks damages for pain, suffering, medical

expenses and economic losses, against the Defendant.

        7.     Accordingly, in light of Plaintiff’s complaints and the fact that the accident

involved a tractor trailer, Defendant has a good-faith basis to believe that the matter in controversy

in this action exceeds the sum or value of $75,000, exclusive of interest and costs. Thus, the

amount is controversy requirement is satisfied pursuant to 28 U.S.C. § 1322(a). This action is,




5312975_1
                                                 -2-
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 3 of 15 PageID: 3



therefore, a civil action of which this Court has original jurisdiction under 28 U.S.C. § 1332 and

one which may be removed by Defendant pursuant to 28 U.S.C. §§ 1441(b) and 1446 in that it is

a civil action wherein the matter in controversy exceeds the sum of $75,000, exclusive of interest

and costs, and is between citizens of different states.

        8.     In the event Plaintiff seeks to name Defendant’s driver as a defendant, he is also a

resident of South Carolina.

              THE REMOVAL IS TIMELY AND PROCEDURALLY PROPER

        9.     Plaintiff filed his Complaint in state court on or around December 5, 2018.

        10.    A copy of the Complaint was served by personal service upon Defendant L&R

Trucking on February 19, 2019. Defendant did not receive the Complaint prior to the service of

same. Therefore, this Notice of Removal is filed within 30 days of first notice of the lawsuit and

less than one year after commencement of the State Court Action. As such, it is timely under 28

U.S.C. § 1446(b).

        11.    Defendant L&R Trucking consents to the removal of this action to the United States

District Court for the District of New Jersey.

        12.    Pursuant to Fed. R. Civ. P. 81(c)(2)(C), Defendant’s response to the Complaint is

not due to be served until March 26, 2019.

                               FILING OF REMOVAL PAPERS

        13.    Pursuant to 28 U.S.C. § 1446(d), Defendant concurrently herewith gives written

notice of filing of this Notice of Removal to the Plaintiff and to the Superior Court, Bergen County,

New Jersey. A copy of that Notice is attached to this Removal. (See Exhibit 2 (without exhibits)).

        WHEREFORE, Defendant L&R Trucking Company, Inc. hereby removes Case Number

L-8718-18 from the Superior Court of New Jersey, Law Division, Bergen County to this Court for




5312975_1
                                                 -3-
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 4 of 15 PageID: 4



determination and respectfully requests that this Court make and enter an Order of Removal of

Case Number L-8718-18.

                                               Respectfully submitted,
                                               BRESSLER, AMERY & ROSS, P.C.
                                               Attorneys for Defendant
                                               L&R Trucking Company, Inc.



                                       By:
Dated: March 19, 2019                                          MaryJane Dobbs



                             LOCAL RULE 11.2 CERTIFICATION

        Pursuant to Local Civil Rule 11.2, the undersigned hereby certifies that, at the time of filing

the within, the undersigned is not aware that the matter in controversy is the subject of actions

pending in any other court, or of any pending arbitration or administrative proceeding, except as

disclosed herein.

                                               Respectfully submitted,
                                               BRESSLER, AMERY & ROSS, P.C.
                                               Attorneys for Defendant
                                               L&R Trucking Company, Inc.



                                       By:
Dated: March 19, 2019                                          MaryJane Dobbs




5312975_1
                                                  -4-
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 5 of 15 PageID: 5



                                CERTIFICATE OF SERVICE


        On this day, I certify that a copy of the above and foregoing notice was caused to be filed

by ECF. I also hereby certify that a true copy of the above and foregoing notice was electronically

filed by e-Courts with the Clerk’s Office, Superior Court of New Jersey, Bergen County Justice

Center, 10 Main Street, Hackensack, New Jersey 07601.

        I also hereby certify that a true copy of the above and foregoing notice was delivered by

Lawyers’ Service to:

                              Kathleen M. Reilly, Esq.
                              Brady, Brady & Reilly, LLC
                              377 Kearny Avenue
                              Kearny, New Jersey 07032
                              Attorney for Plaintiff
                              Pietro M. Sarni




                                                             Emily J. Bordens
Dated: March 19, 2019




5312975_1
                                                -5-
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 6 of 15 PageID: 6




                      Exhibit 1
    BER-L-008718-18 12/05/2018 3:43:58 PM Pg 1 of 4 Trans ID: LCV20182112891
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 7 of 15 PageID: 7
    BER-L-008718-18 12/05/2018 3:43:58 PM Pg 2 of 4 Trans ID: LCV20182112891
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 8 of 15 PageID: 8
    BER-L-008718-18 12/05/2018 3:43:58 PM Pg 3 of 4 Trans ID: LCV20182112891
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 9 of 15 PageID: 9
     BER-L-008718-18 12/05/2018 3:43:58 PM Pg 4 of 4 Trans ID: LCV20182112891
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 10 of 15 PageID: 10
         BER-L-008718-18 12/05/2018 3:43:58 PM Pg 1 of 1 Trans ID: LCV20182112891
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 11 of 15 PageID: 11




                        Civil Case Information Statement
Case Details: BERGEN | Civil Part Docket# L-008718-18

Case Caption: SARNI PIETRO VS L&R TRUCKING                       Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
Case Initiation Date: 12/05/2018                                 VERBAL THRESHOLD)
Attorney Name: KATHLEEN M REILLY                                 Document Type: Complaint with Jury Demand
Firm Name: BRADY BRADY & REILLY LLC                              Jury Demand: YES - 6 JURORS
Address: 377 KEARNY AVE                                          Hurricane Sandy related? NO
KEARNY NJ 07032                                                  Is this a professional malpractice case? NO
Phone:                                                           Related cases pending: NO
Name of Party: PLAINTIFF : Sarni, Pietro, M                      If yes, list docket numbers:
Name of Defendant’s Primary Insurance Company                    Do you anticipate adding any parties (arising out of same
(if known): Canal Insurance Company                              transaction or occurrence)? NO



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

12/05/2018                                                                                       /s/ KATHLEEN M REILLY
Dated                                                                                                           Signed
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 12 of 15 PageID: 12




                       Exhibit 2
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 13 of 15 PageID: 13



MaryJane Dobbs, Esq. (No. 017121989)
Emily J. Bordens, Esq. (No. 021792006)
BRESSLER, AMERY & ROSS, P.C.
325 Columbia Turnpike
Florham Park, New Jersey 07932
(973) 514-1200
Attorneys for Defendant
L&R Trucking Company, Inc.

                                                    SUPERIOR COURT OF NEW JERSEY
 PIETRO M. SARNI,
                                                    BERGEN COUNTY – LAW DIVISION
                                                    Docket No.: BER-L-8718-18
                Plaintiff,
                                                                  Civil Action
 v.

 L&R TRUCKING, JOHN DOE or JANE
 DOE, RICHARD ROE, ABC                               NOTICE OF FILING OF REMOVAL
 CORPORATION and XYZ PARTNERSHIP
 (fictitious names),
                Defendants.

TO:     Clerk of the Superior Court of New Jersey
        Bergen County Justice Center
        10 Main Street
        Hackensack, New Jersey 07601

        Kathleen M. Reilly, Esq.
        Brady, Brady & Reilly, LLC
        377 Kearny Avenue
        Kearny, New Jersey 07032
        Attorney for Plaintiff
        Pietro M. Sarni

        YOU ARE HEREBY NOTIFIED that, on or about the 19th day of March, 2019,

Defendant L&R Trucking Company, Inc., improperly pled as L&R Trucking (“Defendant”)

caused to be filed in the United States District Court for the District of New Jersey a Notice of

Removal removing the above-styled action from the Superior Court of New Jersey, Law Division

of Bergen County, New Jersey, to the United States District Court for the District of New Jersey.

A copy of the Notice of Removal is attached hereto as Exhibit 1. The filing of this Notice with



5312940_1
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 14 of 15 PageID: 14



the Clerk of Superior Court of Bergen County, New Jersey effected immediate removal of this

action to the United States District Court for the District of New Jersey.

        PLEASE TAKE FURTHER NOTICE that this Notice of that filing is given pursuant to

the provisions of 28 U.S.C. §1446(d) as amended.


                                              BRESSLER AMERY & ROSS, P.C.
                                              Attorneys for Defendant
                                              L&R Trucking Company, Inc.



                                      By:
                                                      MaryJane Dobbs
Dated: March 19, 2019




5312940_1
                                                -2-
Case 2:19-cv-08726-SDW-LDW Document 1 Filed 03/19/19 Page 15 of 15 PageID: 15



                                   CERTIFICATE OF SERVICE


          On this day, I certify that the above and foregoing notice was caused to be electronically

filed with the Clerk of the Superior Court of New Jersey, Bergen County Justice Center by e-

Courts.

          I also hereby certify that a true copy of the above and foregoing notice was delivered by e-

Courts and Lawyers’ Service to:

                                Kathleen M. Reilly, Esq.
                                Brady, Brady & Reilly, LLC
                                377 Kearny Avenue
                                Kearny, New Jersey 07032
                                Attorney for Plaintiff
                                Pietro M. Sarni




                                                               Emily J. Bordens
Dated: March 19, 2019




5312940_1
                                                  -3-
